United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 06-2336
                                  ___________

United States of America,          *
                                   *
          Appellee,                *
                                   * Appeal from the United States
     v.                            * District Court for the
                                   * District of Minnesota.
Edward Moore, also known as        *
Andrew Moore, also known as Mo,    *
                                   *
          Appellant.               *
                              ___________

                             Submitted: April 9, 2007
                                Filed: April 16, 2007
                                 ___________

Before MELLOY, BOWMAN, and GRUENDER, Circuit Judges.
                         ___________

BOWMAN, Circuit Judge.

      Edward Moore entered into a plea agreement in which he agreed to plead guilty
to unlawfully possessing with the intent to distribute approximately four grams of
cocaine base, see 21 U.S.C. § 841(a)(1), (b)(1)(C). The District Court1 conducted a
plea hearing and reviewed the plea agreement with Moore. After testifying that he
understood the agreement, Moore pleaded guilty. Moore subsequently filed a pro se
motion to withdraw his guilty plea claiming that he was misled or coerced by his


      1
      The Honorable Richard H. Kyle, United States District Judge for the District
of Minnesota.
attorney into pleading guilty. At sentencing, the District Court found that Moore
could not show "a fair and just reason" to withdraw his plea and denied the motion.
Fed. R. Crim. P. 11(d)(2)(B). The District Court then calculated an advisory
guidelines range of 151 to 188 months of imprisonment based in part on a finding that
Moore qualified as a career offender. See U.S. Sentencing Guidelines Manual
§ 4B1.1 (2005). After reviewing the 18 U.S.C. § 3553(a) factors, the District Court
imposed a sentence of 151 months of imprisonment.

       On appeal, Moore argues that: (1) the District Court abused its discretion by
refusing to allow Moore to withdraw his guilty plea; (2) his sentence is unreasonable
on account of the disparate impact of the career-offender provision on black
defendants; (3) his sentence is unreasonable on account of an unwarranted sentencing
disparity resulting from the 100:1 crack/powder cocaine ratio; and (4) the refusal of
Congress to eliminate the crack/powder ratio violates his equal-protection rights.2 We
reject each of Moore's arguments.

       A defendant may withdraw an accepted guilty plea before sentencing if the
defendant shows "a fair and just reason" for withdrawal, Fed. R. Crim. P. 11(d)(2)(B),
but a guilty plea should not "be set aside lightly," United States v. Prior, 107 F.3d 654,


      2
        Moore, who is represented by counsel, has also filed a supplemental pro se
brief that reiterates the argument concerning his guilty plea, claims that his
prosecution constituted double jeopardy, and asserts that his counsel was ineffective.
It is typically not our practice to consider pro se arguments where the defendant is
represented by counsel, although we granted Moore permission to file a pro se brief.
See United States v. Surrat, 172 F.3d 559, 565 (8th Cir.), cert. denied, 528 U.S. 910
(1990). We note that a double-jeopardy claim may not be raised for the first time on
appeal, United States v. Goodwin, 72 F.3d 88, 91 (8th Cir. 1995), and that a claim of
ineffective assistance of counsel is not ordinarily considered on direct appeal, United
States v. Jones, 121 F.3d 369, 370 (8th Cir. 1997). Having said this much, we see no
reason to deviate any further in this case from our usual practice of not considering
pro se arguments where the defendant is represented by counsel.

                                           -2-
657 (8th Cir.), cert. denied, 522 U.S. 824 (1997). A district court's denial of a motion
to withdraw a guilty plea is reviewed for an abuse of discretion. United States v.
Abdullah, 947 F.2d 306, 311 (8th Cir. 1991), cert. denied, 504 U.S. 921 (1992).
Moore contends that because he did not fully understand the sentencing ramifications
when considering his plea agreement, the District Court should have allowed him to
withdraw his plea.

       Moore's contention is belied by his plea-hearing testimony. Moore testified
under oath that he understood: that he did not have to plead guilty; that he had the
opportunity to consult with counsel; the contents of his plea agreement; the applicable
statutory penalties, including a potential twenty-year term of imprisonment; the
applicable guidelines provisions, including that he could be subject to the career-
offender provision and a guidelines range of 151 to 188 months; and the advisory
nature of the guidelines. Because Moore was adequately advised of the ramifications
of his plea and he testified that he understood these ramifications, we hold that the
District Court did not abuse its discretion in refusing to grant Moore's motion to
withdraw his plea. See United States v. Hoelscher, 914 F.2d 1527, 1544 (8th Cir.
1990) (finding no basis to set aside guilty plea where the court explained the
applicable sentencing statutes and guidelines to the defendant), cert. denied, 498 U.S.
1090, and cert. denied, 500 U.S. 943 (1991).

       We review sentences for reasonableness. United States v. Tobacco, 428 F.3d
1148, 1151 (8th Cir. 2005). A sentence within the properly calculated guidelines
range is presumptively reasonable. Id. Moore argues that his sentence is
unreasonable because a U.S. Sentencing Commission evaluation indicates that the
career-offender provision results in harsher sentences for black defendants, thereby
frustrating the goals of § 3553(a), including the need to avoid unwarranted sentencing
disparities.




                                          -3-
       Moore's argument is misplaced. A district court must determine whether to
apply the career-offender provision in order to calculate the applicable guidelines
range, which, in turn, is necessary to properly apply the § 3553(a) factors. United
States v. Berni, 439 F.3d 990, 992 (8th Cir.) (per curiam), cert. denied, 126 S. Ct.
2946 (2006). In this case, the District Court properly determined that Moore qualified
as a career offender (which Moore does not contest), properly calculated the advisory
guidelines range, specifically reviewed the § 3553(a) factors, considered whether to
grant a variance, and imposed a sentence at the bottom of the guidelines range. The
District Court's thorough consideration of Moore's case convinces us that the sentence
imposed was reasonable.

       We do not address either of Moore's arguments concerning the crack/powder
ratio because it did not affect Moore's sentence. Once the District Court determined
that Moore was a career offender, it determined Moore's base-offense level by
reference to the applicable statutory maximum penalty under 21 U.S.C.
§ 841(b)(1)(C). See U.S. Sentencing Guidelines Manual § 4B1.1(b) (2005). Since
the statutory maximum was twenty years of imprisonment, Moore's base-offense level
was 32. See id. Under the otherwise applicable Drug Quantity Table found in
§ 2D1.1(c), which incorporates the ratio, see United States v. Spears, 469 F.3d 1166,
1171 (8th Cir. 2006), Moore's base-offense level would have been 30. But according
to § 4B1.1(b), the higher base-offense level of 32 applied. Therefore, because the
crack/powder ratio was not ultimately used in calculating Moore's sentence, the
arguments concerning the ratio are not relevant to his case.

      For the foregoing reasons, we affirm the judgment of the District Court.
                      ______________________________




                                         -4-